OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                  AUSTIN
Honorable Forrbstsr   Senoook,   Page 2



           Xn rim   of the language matained  In Article 8,
%otian  20 of the Constitution an4 tii eeli3 Artfale 7166,
it lo.our opinion that the term wtrue and full valueP a6
used in ths first seotion o? Article 7165, hvleed Cfrll
:Ttatutea, meem the ARFAO thing as "actuel aesh velueP aa
ueed In Artlale 7166 and "fair oash market ralue" (LB used
in ml4 Constitutional pre~leiens~     In a oountg where
property is required   to be arseased at 100% of Its adtual
cash value, eaoh share in a national bank rbould be taxed
only for the dlffarenas between ita aotual cash ralua and
the proportionate amount per share at which the bank'e
real estate is aseesced, a6 prwided by Article    7166. We
enclose copy or out ~plnion 20. O--21*06whloh inbiaates  the
method of arrivin,~;at the peopar valuation of such ahares
it a aountp where the 3oar4 of Equdiisetion systemetlaally
aBneasei3 property at a peroantage 16sa then tht, full value.
GB belleve this will eufficiently ansmr your questions.


                                          Your8 rsry   Oruly